Citation Nr: 1430784	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicides exposure and secondary to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the Veteran's petition to reopen the previously denied claim for service connection for hypertension as new and material evidence had not been submitted.

This appeal was previously before the Board in April 2010 and July 2011.  In April 2010, the Board remanded this matter for a travel board hearing.  The Veteran testified before the undersigned at a November 2010 hearing.

In July 2011, the Board reopened the claim for entitlement to service connection for hypertension and remanded it for additional development.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

The most probative evidence fails to link the Veteran's hypertension to his service, or to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a September 2007 letter, sent prior to the initial unfavorable decision issued in May 2008 advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish disability ratings and effective dates.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.

The record reflects substantial compliance with the Board's prior remand instructions.  In January 2011, the Board requested that the RO provide the Veteran with a cardiovascular examination to determine if his hypertension is etiologically related to the borderline elevated blood pressure readings shown during service or as a result of diabetes, to include by way of aggravation.  In response, the RO provided him with a VA examination in March 2011 that fulfilled the Board's request.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Alternatively, where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends that his current diagnosis of hypertension is secondary to his service-connected diabetes mellitus or due to herbicide exposure.  

Exposure to Agent Orange has been conceded based upon the Veteran's service in the Republic of Vietnam.  The law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, a number of listed diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Hypertension, however, is not among the disease for which this regulation provides a presumption of service connection.  Therefore, this presumption does not provide a basis for awarding the claimed benefit.  

The Veteran's service treatment records show some elevated blood pressure readings in service.  However, the Veteran was not diagnosed with hypertension in service, and there is no evidence that the Veteran's hypertension manifested within one year of his service discharge.  The Veteran variously reported that he was diagnosed with hypertension in 1999 and 1996.  Thus, the presumption of service connection for hypertension manifested to a degree of 10 percent within the first year after service does not apply here.  

The Veteran was examined for VA purposes in March 2011.  Noting the separation in time between the in-service elevated blood pressure readings and the Veteran's diagnosis of hypertension, the examiner opined that elevated readings in service did not constitute hypertension later diagnosed in 1996.  He further noted that diabetes with normal kidney function does not cause or aggravate hypertension.  Therefore, with the Veteran having normal kidney function, one could not conclude his diabetes caused or aggravated his hypertension.  

The only evidence of record that relates the Veteran's current hypertension to his service or his service-connected diabetes mellitus is the Veteran's lay assertions.  Lay evidence is not always competent evidence of a nexus, particularly where complex medical questions or the interpretation of objective medical tests are involved.  See Woehlaert v. Nicholson, 21 Vet. App. 456,462 (2007) (rheumatic fever is not a condition capable of lay diagnosis).  This lay evidence is not competent because the Veteran does not possess the medical knowledge to attribute his hypertension to service.  Further, the relationship between hypertension and diabetes mellitus is of a complex nature and requires medical expertise and the interpretation of medical literature to evaluate.  Colantonio v. Shinseki, 606 F. 3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony falls short in proving an issue that requires expert medical knowledge).  Consequently, the lay statements from the Veteran asserting a nexus do not constitute a competent nexus opinion.

In sum, the evidence does not show that the Veteran's hypertension is related to service or manifested within a year of discharge from service.  Moreover, the most probative evidence indicates that the Veteran's hypertension is not related to or permanently worsened by his diabetes mellitus.  Accordingly, the preponderance of the evidence is against the claim, and service connection for hypertension is denied. 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


